Citation Nr: 0004556	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1967 
and from May 1968 to February 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Board denied the appellant's claim of entitlement to 
service connection for pancreatitis in a December 1990 
decision.

2.  Since December 1990, the following relevant evidence has 
been received: (1) the appellant's contentions as presented 
at his hearing on appeal, and (2) a letter from Charles T. 
Richardson, M.D., dated in April 1998.

3.  The evidence received since December 1990 is new and 
material.

4.  The veteran currently has chronic pancreatitis.

5.  Acute pancreatitis first manifested itself during 
inactive duty for training, as a result of alcohol ingestion.

6.  Medical evidence shows continuity of symptomatology 
between the inservice incident of acute pancreatitis and the 
current chronic pancreatitis.



CONCLUSIONS OF LAW

1.  The December 1990 Board decision denying service 
connection for pancreatitis is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West 1991 & Supp. 1998).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for pancreatitis is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
pancreatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1990 decision the Board denied service 
connection for pancreatitis.  The evidence of record at that 
time included the veteran's service medical records, records 
of treatment for pancreatitis, which indicated onset on 
January 14, 1989, a letter from Dr. Richardson dated in 
August 1989, and various letters and documents from the Coast 
Guard regarding the nature of the veteran's duty during the 
time period in question.  

The Board found that the veteran's service during the onset 
of acute pancreatitis was inactive duty for training 
(INACTDUTRA).  The Board further concluded that the onset of 
pancreatitis was a disease process and not an injury under 
the statute and that the veteran could not be said to have 
incurred a disability resulting from injury incurred during a 
period of inactive duty for training.

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration. 38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1999).  
No motion for reconsideration is of record; therefore, the 
December 1990 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable- 
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO denied entitlement 
to service connection for pancreatitis because it determined 
that the evidence presented subsequent to the December 1990 
Board decision was not new and material.  Evidence presented 
subsequent to that decision consists of a letter from Dr. 
Richardson dated in April 1998, the veteran's testimony at 
his personal hearing, conducted in April 1999, and copies of 
private medical records related to present treatment for 
pancreatitis.

The April 1998 letter from Dr. Richardson is new, in that it 
was not previously considered.  It is also material.  The 
April 1998 letter states that the veteran developed acute 
pancreatitis in January 1989.  The acute attack was likely 
due to an acute episode of alcohol intake.  In August 1989 
Dr. Richardson provided a letter which essentially contained 
the same opinion.  He stated that the veteran developed acute 
pancreatitis in January 1989.  The more recent letter, 
however, emphasizes the acute nature of the episode and the 
nature of its onset.

The new evidence submitted by the veteran is so significant 
that it must be considered in order to fairly decide the 
merits of his claim, and this evidence is therefore material 
evidence.  Accordingly, the new and material evidence serves 
to reopen the veteran's claim for service connection for 
pancreatitis.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Upon a review of all the evidence of record, the Board 
concludes that the veteran's claim is well grounded.  There 
is evidence of an inservice injury or illness, in this case 
the acute pancreatitis.  There is ample evidence of current 
disability, and the medical record shows continuity of 
symptomatology between the inservice incident in January 1989 
and the present.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for pancreatitis.
The claim of entitlement to service connection for 
pancreatitis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
pancreatitis is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board finds that further development is necessary for a 
fair decision in this case.  The Board also notes that, with 
regard to this claim, the veteran is essentially contending 
that either he was on active duty for training when this 
disability arose, or in the alternative, that the ingestion 
of alcohol constituted an "injury" which caused the disease 
process of pancreatitis.  VAOPGCPREC 86-90 (O.G.C. Prec. 86- 
90) has held that Congress intended to exclude from benefits 
service members on inactive duty for training who were 
disabled due to non-traumatic incurance or aggravation of a 
disease process.  Therefore, the Board must determine, with 
regard to the veteran's contention that his ingestion of 
alcohol was akin to an injury, whether such ingestion was a 
"traumatic" event in its affect on his body.

As discussed above, the veteran has submitted an opinion by 
Dr. Richardson in support of his claim.  The medical 
rationale for Dr. Richardson's opinion has not been 
solicited.  Moreover, the medical records from the veteran's 
initial treatment for this disorder are not associated with 
the claims file.  Records contained within the claims folder 
indicate that the veteran was admitted to Tulane Medical 
Center on January 14, 1989 and was treated there until 
January 25, 1989, however records of this period of treatment 
are absent.  These treatment records may be relevant to the 
veteran's claim and are necessary for a fair adjudication of 
his claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, an attempt to obtain these records is warranted.

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the appellant's claim is a 
fully informed one, this case is REMANDED for the following:

1.  Ask the veteran to complete the 
appropriate release forms so the RO may 
request detailed medical records from 
Tulane Medical Center for the period from 
January 14, 1989 to January 25, 1989.  If 
the RO is unable to obtain any of these 
records, tell the veteran, so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (1999).

2.  Request that Dr. Richardson provide 
an explanation of the medical rationale 
regarding his opinion that the veteran's 
acute pancreatitis was the result of a 
single episode of acute alcohol 
ingestion, and not the culmination, or 
aggravation of a disease process which 
was already present.  

3.  The claims folder, and a copy of this 
decision, should be examined by the 
appropriate VA specialist.  This 
physician should be asked to provide an 
opinion regarding the etiology of the 
veteran's pancreatitis.  The physician 
should be specifically requested to 
provide an opinion regarding the 
likelihood that the veteran's 
pancreatitis was the result of a long 
term disease process which first required 
hospital treatment in January 1989, or if 
it is more likely that it arose suddenly 
as the result of moderate alcohol 
consumption at that time.  The examiner 
should be asked to provide a complete 
medical rationale for his opinion.

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for pancreatitis.  If any benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

